IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0391
                                Filed August 4, 2021


IN THE INTEREST OF J.D.,
Minor Child,

N.P., Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Pottawattamie County, Scott Strait,

District Associate Judge.



         A mother appeals the termination of her parental rights to her child.

AFFIRMED.



         Mandy L. Whiddon of Whiddon Law, Omaha, Nebraska, for appellant

mother.

         Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena and Diane

Murphy Smith, Assistant Attorneys General, for appellee State.

         Tricia Scheinost, Council Bluffs, attorney and guardian ad litem for minor

child.



         Considered by Mullins, P.J., and May and Schumacher, JJ.
                                         2


MAY, Judge.

       A mother appeals the termination of her parental rights to her child, J.D. On

appeal, she challenges the statutory grounds authorizing termination and argues

the Iowa Department of Humans Services (DHS) did not make reasonable efforts

toward reunification. We affirm.

       We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citation omitted).

       We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We consider:

(1) whether grounds for termination have been established, (2) whether

termination is in the child’s best interests, and (3) whether we should exercise any

of the permissive exceptions to termination. Id. at 472–73. “However, if a parent

does not challenge a step in our analysis, we need not address it.” In re J.P.,

No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020).

       The mother challenges the statutory grounds. The juvenile court terminated

the mother’s parental rights pursuant to Iowa Code section 232.116(1)(e), (h), and

(l) (2020).   When, as here, the court terminates based on multiple statutory

grounds, we may affirm based on any ground satisfied. In re N.S., No. 14-1375,

2014 WL 5253291, at *3 (Iowa Ct. App. Oct. 15, 2014). We choose to address

paragraph (h), which authorizes termination when:
                                         3


               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

       J.D. was born in December 2018, making her three years of age or younger.

The juvenile court adjudicated her a child in need of assistance pursuant to section

232.2(6)(c)(2) and (n). J.D. was removed from the mother’s physical custody in

September 2019 and has not returned to her care since removal, satisfying the

third element.

       The fourth element is also satisfied because J.D. could not be safely

returned to the mother’s care at the time of the termination hearing. In re T.W.,

No. 20-0145, 2020 WL 1881115, at *2–3 (Iowa Ct. App. Apr. 15, 2020) (explaining

the fourth element of paragraph (h) is satisfied when the child cannot safely return

to the parent’s care). The mother’s methamphetamine use, which caused DHS’s

initial involvement with this family, is still a concern. She missed ten of nineteen

drug tests offered, and we presume the missed tests would have been positive for

illegal substances.1 See In re D.G., No. 20-0587, 2020 WL 4499773, at *4 (Iowa

Ct. App. Aug. 5, 2020); In re I.J., No. 20-0036, 2020 WL 1550702, at *2 (Iowa Ct.

App. Apr. 1, 2020) (“We presume these missed drug tests would have resulted in

positive tests.”); In re L.B., No. 17-1439, 2017 WL 6027747, at *2 (Iowa Ct. App.


1The mother missed an additional drug test because she had been exposed to
someone who was positive for COVID-19, which we understand and do not
consider.
                                          4

Nov. 22, 2017); In re C.W., No. 14-1501, 2014 WL 5865351, at *2 (Iowa Ct. App.

Nov. 13, 2014) (“She has missed several drug screens, which are thus presumed

‘dirty,’ i.e., they would have been positive for illegal substances.”). “A parent’s

methamphetamine use, in itself, creates a dangerous environment for children.”

J.P., 2020 WL 110425, at *2. Also, the mother has an abusive relationship with

the father. For example, a few months before the termination hearing, the father

reported to police that the mother had hit him in the face and then backed into him

with a car. While the mother denied hitting him with the car, she admitted punching

him. Either way, exposure to this sort of domestic violence would be harmful to

J.D. Cf. In re L.C.-M., No. 20-1661, 2021 WL 140072, at *2 (Iowa Ct. App. Apr.

14, 2021); In re B.S., No. 20-1463, 2021 WL 609093, at *1 (Iowa Ct. App. Feb. 17,

2021); T.S., 868 N.W.2d at 435. And the mother has not completed recommended

programming to address her issues with domestic violence. So J.D. cannot safely

return to the mother’s care.

       But the mother claims DHS failed to make reasonable efforts toward

reunification by not providing her with adequate parenting classes. “[W]e consider

any reasonable-efforts challenge when determining whether the State established

the statutory grounds authorizing termination.” See In re E.H., No. 21-0467, 2021

WL 2709486, at *2 (Iowa Ct. App. June 30, 2021). While DHS must make

reasonable efforts toward reunification, “we expect parents to alert the court of the

alleged deficiencies prior to the termination hearing.” Id. (collecting cases).

       This requirement allows the court to take corrective action early on
       so that the case does not languish on and permanency can be
       reached within a reasonable time for the child[]. Doing so obviates
       the need for additional time to address service deficiencies only
                                          5


       identified at the termination hearing when a family is on the precipice
       of termination.

Id. Here, the mother never alerted the juvenile court to any alleged deficiencies at

the termination hearing, much less prior to the hearing as required.2 So her claim

is not preserved for our consideration.

       We conclude a statutory ground for termination is satisfied. Because the

mother does not challenge the juvenile court’s best-interest determination or

contend a section 232.116(3) permissible exception to termination applies, we end

our analysis here.3

       AFFIRMED.




2 The father raised a reasonable-efforts challenge at the termination hearing, but
the mother did not.
3 In passing, the mother states, “it is not in the best interest of her daughter to

terminate parental rights.” This passing statement does not constitute a
sufficiently-developed argument. It does not present an issue for our review. See
E.H., 2021 WL 2709486, at *3 n.4; In re K.M., No. 19-1637, 2020 WL 110408, at
*3 n.6 (Iowa Ct. App. Jan. 9, 2020); In re O.B., No. 18-1971, 2019 WL 1294456, at
*2 (Iowa Ct. App. Mar. 20, 2019).